Exhibit 10.1 LOAN AGREEMENT Among CF EQUIPMENT LOANS, LLC, as Lender and as Collateral Agent, and APIO, INC. and APIO COOLING A CALIFORNIA LIMITED PARTNERSHIP, as Borrowers Dated as of February 26, 2016 TABLE OF CONTENTS Page ARTICLE I IDEFINITIONS AND EXHIBITS Section 1.01. Definitions 1 Section 1.02. Exhibits 6 Section 1.03. Rules of Construction 7 ARTICLE II TERMS OF LOAN Section 2.01. Loan 7 Section 2.02. Interest 7 Section 2.03. Payments 7 Section 2.04. Payment on Non-Business Days 7 Section 2.05. Loan Payments To Be Unconditional 8 Section 2.06. Prepayments 8 Section 2.07. Joint and Several Liability 8 Section 2.08. Security 10 ARTICLE III CONDITIONS PRECEDENT Section 3.01. Conditions of Closing 10 Section 3.02. Conditions of Disbursement of Security Deposit 12 ARTICLE IV REPRESENTATIONS, WARRANTIES AND COVENANTS OF BORROWERS 13 ARTICLE V TITLE TO COLLATERAL; SECURITY INTEREST Section 5.01. Title to Collateral 16 Section 5.02. Security Interest in Collateral 16 Section 5.03 Change in Name or Corporate Structure of either Borrower; Change in Location of either Borrower’s Chief Executive Office or Principal Executive Office 16 Section 5.04. Liens 16 Section 5.05. Assignment of Insurance 17 Section 5.06. Collateral Agent 17 ARTICLE VI AFFIRMATIVE COVENANTS OF BORROWERS Section 6.01. Reporting Requirements 17 Section 6.02. Books and Records; Inspection and Examination 19 Section 6.03. Compliance With Laws 19 Section 6.04. Environmental Compliance 19 Section 6.05. Payment of Taxes and Other Claims 20 Section 6.06. Preservation and Maintenance of Collateral 20 Section 6.07. Insurance 21 Section 6.08. Preservation of Existence 23 Section 6.09. Performance by Lender 23 ARTICLE VII NEGATIVE COVENANTS OF BORROWERS Section 7.01. Sale of Assets 24 Section 7.02. Consolidation and Merger 24 Section 7.03. Accounting 24 Section 7.04. Modifications and Substitutions 24 Section 7.05. Use of Property 24 ARTICLE VIII DAMAGE AND DESTRUCTION; CONDEMNATION Section 8.01. Damage and Destruction 25 Section 8.02. Condemnation 25 ARTICLE IX ASSIGNMENT, SUBLEASING AND SELLING Section 9.01. Assignment by Lender 26 Section 9.02. No Sale or Assignment by Borrowers 26 ARTICLE X EVENTS OF DEFAULT AND REMEDIES Section 10.01. Events of Default 26 Section 10.02. Remedies on Default 28 Section 10.03. No Remedy Exclusive 29 Section 10.04. Late Charge; Default Interest 29 ii ARTICLEXI MISCELLANEOUS Section 11.01. Costs and Expenses of Lender and Collateral Agent 30 Section 11.02. Disclaimer of Warranties 30 Section 11.03. Notices 30 Section 11.04. Further Assurance and Corrective Instruments 30 Section 11.05. Binding Effect; Time of the Essence 31 Section 11.06. Severability 31 Section 11.07. Amendments 31 Section 11.08. Execution in Counterparts 31 Section 11.09. Applicable Law 31 Section 11.10. Captions 31 Section 11.11. Entire Agreement 31 Section 11.12. Usury 31 Section 11.13. Limitations of Liability 31 Section 11.14. Waiver of Jury Trial 32 Exhibit A-1 – Schedule of Principal Portions of Loan Payments (Real Estate Note) Exhibit A-2 – Schedule of Principal Portions of Loan Payments (Equipment Note) Exhibit B – List of Equipment Collateral Exhibit C – Form of Certificate of Chief Financial Officer Exhibit D – Pay Proceeds Schedule iii LOAN AGREEMENT THIS LOAN AGREEMENT dated as of February 26, 2016 (this “Agreement”) between CF Equipment Loans, LLC , a Delaware limited liability company (“CF”), as lender (with its successors and assigns, “Lender”) and as collateral agent for the benefit of itself and Lender (together with its successors and assigns, “Collateral Agent”), and Apio, Inc. , a Delaware corporation (“Apio”), and Apio Cooling A California Limited Partnership , a California limited partnership (“Apio Cooling”; Apio and Apio Cooling may be referred to herein individually as “Borrower” and collectively as “Borrowers”). WHEREAS, Borrowers propose to borrow from Lender the proceeds of the Loan (defined below) upon the terms and conditions set forth herein; and WHEREAS, Lender is willing to make such Loan to Borrowers upon the terms and conditions set forth herein; NOW, THEREFORE, for good and valuable consideration, receipt of which is hereby acknowledged, and in consideration of the premises contained in this Agreement, Lender, Collateral Agent and Borrowers agree as follows: ARTICLE I DEFINITIONS AND EXHIBITS Section 1.01. Definitions . The following terms used herein will have the meanings indicated below unless the context clearly requires otherwise: “ Agreement ” means this Agreement, including all exhibits hereto, as any of the same may be supplemented or amended from time to time in accordance with the terms hereof. “ Borrower Documents ” means, collectively, this Agreement, the Promissory Notes, the Mortgages, the Environmental Indemnity Agreement, the Security Deposit Account Agreement and any other agreements, documents or certificates executed by either Borrower in connection with the Loan contemplated by this Agreement. “ Business Day ” means and includes any calendar day other than a day on which all commercial banks in the City of New York, New York are required or authorized to be closed. “ Cal Ex ” means Cal Ex Trading Company, a Delaware corporation. “ Closing Date ” means February 26, 2016. “ Collateral ” means (a) the Real Estate Collateral and (b) the Equipment Collateral. “ Collateral Agent Documents ” means this Agreement and the Mortgages and any other document or agreement that is executed in connection with transactions contemplated hereby and to which Collateral Agent is a party. “ Contested Taxes ” means any tax, assessment, charge or claim whose amount, applicability or validity is diligently being contested in good faith by appropriate proceedings; provided, however , if the failure to pay such Contested Taxes results in a Lien on the Real Estate Collateral, (a) Borrowers shall obtain title insurance endorsements and bonds or other security in a manner acceptable to Collateral Agent in its reasonable but sole discretion, and (b) Borrowers must demonstrate to Collateral Agent’s reasonable satisfaction that the proceedings will conclusively operate to prevent the sale of any Real Estate Collateral in order to satisfy the Lien prior to the final determination of such proceedings. “ Credit Party ” means, individually, each Borrower and Guarantor, and “ Credit Parties ” means, collectively, each and every Credit Party. “ Damaged Collateral ” means any portion of the Collateral that is lost, stolen, destroyed or damaged beyond repair. “ Damaged Collateral Amount ” means, (a) with respect to the Real Estate Collateral, an amount equal to the product of (i) the then current Prepayment Amount and (ii) a percentage equal to the original appraised value of the Damaged Collateral divided by the original appraised value of all of the Real Estate Collateral, and (b) with respect to the Equipment Collateral, an amount equal to the product of (i) the then current Prepayment Amount and (ii) a percentage equal to the original cost of the Damaged Collateral divided by the original cost of all of the Equipment Collateral. “ Default ” means an event that, with giving of notice or passage of time or both, would constitute an Event of Default as provided in ArticleX hereof. “ Effective Period ” means, (a) with respect to the first period, the period beginning on the Closing Date and continuing through the earlier of (i) the date that the first Loan Payment (or part thereof) is received by Lender and (ii) the first Payment Date, and, (b) with respect to each subsequent period, the period beginning on the day after the last day of the immediately preceding Effective Period and shall continue through the earlier of (i) the date that the next scheduled Loan Payment (or part thereof) is received by Lender and (ii) the next Payment Date after the beginning of the current Effective Period. “ Environmental Indemnity Agreement ” means the Environmental Indemnity Agreement dated as of even date herewith executed by Borrowers and Guarantor for the benefit of Lender and Collateral Agent, as hereafter modified, amended or restated from time to time. “ Environmental Laws ” means any federal, state and local laws relating to emissions, discharges, releases of Hazardous Wastes or Materials into ambient air, surface water, ground water or land, or otherwise relating to the manufacture, processing, distribution, use, treatment, storage, disposal, transport or handling of Hazardous Wastes or Materials. “ Equipment Collateral ” means (a) the equipment and other collateral pledged to Lender hereunder as described in Exhibit B hereto, (b)all substitutions for any of the foregoing property, and (c) all proceeds of any of the foregoing property. 2 “ Equipment F acility Documents ” means, collectively, the Master Security Agreement dated as of April 23, 2012 between GECC and Apio and certain equipment schedules and promissory notes issued thereunder from time to time, each as hereafter modified, amended or restated from time to time. “ Equipment Note ” means the Promissory Note dated as of the Closing Date by Borrowers payable to the order of Lender in the original amount of $9,089,389.88, as amended, modified and restated from time to time. “ Existing Loan Agreement ” means that certain Loan Agreement dated as of April 23, 2012 between Borrower and General Electric Capital Corporation, predecessor-in-interest to CF, as hereafter modified, amended or restated from time to time. “ First Amendment ” means that certain First Amendment to Open-End Mortgage, Security Agreement, Assignment of Leases and Rents and Fixture Filing dated as of February 25, 2016, but not effective until February 26, 2016, between Borrower and Lender and relating to the Property located in Pennsylvania. “
